429 F.3d 1194
Eric Randall NANCE, Petitioner/Appellee,v.Larry NORRIS, Director, Arkansas Department of Correction, Respondent/Appellant.
No. 05-4090.
United States Court of Appeals, Eighth Circuit.
Submitted: November 22, 2005.
Filed: November 22, 2005.
Rehearing and Rehearing En Banc Denied November 28, 2005.*

Appeal from the United States District Court for the Eastern District of Arkansas.
Bruce David Eddy, Federal Public Defender's Office, Craig Lambert, Little Rock, AR, for Petitioner/Appellee.
Eric Randall Nance, Grady, AR, pro se.
Kelly Kristine Hill, Attorney General's Office, Little Rock, AR, for Respondent/Appellant.
Before ARNOLD, BEAM, and MELLOY, Circuit Judges.
PER CURIAM.


1
Before the court is respondent's motion to vacate a stay of execution entered by the district court. We grant the motion and vacate the stay.


2
On November 14, 2005, petitioner filed a pleading captioned "Petition for Writ of Habeas Corpus" accompanied by a motion for stay of execution. The district court construed the petition as a requested amendment to the previously filed1 petition in district court, case number: 5:00-CV-00339 ("CV-00339"). The district court, after making findings of fact and conclusions of law, granted a motion to amend the habeas corpus petition, and granted the stay of execution.


3
On January 24, 2005, petitioner filed a petition to remand in CV:00339 seeking the same relief sought in the present filings. Construing the motion to remand as a motion to file a successive 28 U.S.C. § 2244 habeas petition, we denied the motion. We view the present filings as yet another attempt to avoid the requirements of 28 U.S.C. § 2244(b)(3)(A).


4
Accordingly, we deny a motion for interlocutory appeal, vacate the district court's stay of execution and dismiss the petition for habeas corpus.



Notes:


*
 Judge Bye would grant the Petition for Rehearing En Banc


1
 On January 23, 2003, the district court denied habeas relief and dismissed CV-00339. We affirmed this action on December 10, 2004. Our mandate issued on October 12, 2005. The case is closed